Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8-12 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2018/0180448 A1 to Miller et al. (Miller), U.S. Patent Application Publication No. US 2006/0161377 A1 to Rakkola et al. (Rakkola) and U.S. Patent Application Publication No. US 2016/0334884 A1 to Solomon et al. (Solomon).
As to claim 1, Miller discloses a method of tracking a peripheral device (220) (Figs. 1-2, Pars. 29-30), the method comprising: one or more inertial measurement unit(IMU) for providing motion and tracking data for a peripheral device(220)(see Fig. 2; par. 25),  2receiving movement tracking data corresponding to a movement of the peripheral 3device (220) within a virtual reality / augmented (AR/VR) environment (Figs. 2-4, Pars. 31-32, see also Pars. 29-30); 4determining a current field-of-view within the AR/VR environment (Figs. 2-4, Pars. 31, see also Pars. 29-30); 5in response to determining that the peripheral device is located within the current 6field-of-view within the AR/VR environment (Figs. 2-4, Pars. 25B 31, see also Pars. 29-30), setting a movement sensitivity of the peripheral 7device to a first sensitivity value (Pars. 25, 59, e.g. during the surgery simulation, it may be desired that the spatial input devices exhibit an extremely high sensitivity to the user's movements) and setting a movement sensitivity of the peripheral 7device to a second sensitivity value(less sensitivity) when the peripheral device is moving farther from the current 6field-of-view within the AR/VR environment(e.g. entertainment, not the surgery simulation)(see  Fig. 3; Pars. 2, 32, 59).  
Miller does not expressly disclose a method of reducing drift in the peripheral device for mitigating IMU drift of the peripheral device.
Rakkola discloses a method of reducing drift by decreasing a movement sensitivity  of a peripheral device(e.g. accelerometers)(see Fig. 2 and Pars. 14, 20).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Miller with the teaching of Rakkola to provide an improved process by streamlining the updated process with corresponding reduction of power requirement as suggested by Rakkola (abstract and Par. 20).
Miller as modified do not expressly disclose 8in response to determining that the peripheral device is located outside of the 9current field-of-view within the AR/VR environment, setting the movement sensitivity of the 10peripheral device to a second sensitivity value.
Solomon discloses in response to determining that the peripheral device is located outside of the 9current field-of-view/further away from the display/field of view/outside the AR/VR environment, setting the movement sensitivity of the 10peripheral device to a second sensitivity value (Par. 51, changing movement sensitivity of the pointing device (10) from a higher sensitivity to a reduced sensitivity when the pointing device (10) is further away from the display (20)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to try with a reasonable expectation of success to have modified Miller as modified  with the teaching of Solomon so that the movement is more natural and comfortable to the user over as suggested by Solomon (Par. 51). 
As to claims 8 and 15, see claim 1 rejection/motivation above.  Miller further discloses a system (100) comprising: one or more processors (120) (Fig. 1, Par. 23); one or more machine-readable, non-transitory storage mediums (110) that include 4 instructions configured to cause the one or more processors to perform operations (Fig. 1, Pars. 23, 69).
As to claim 2, Miller as modified discloses the first sensitivity value is different than 2the second sensitivity value (Miller’s Par. 59, Solomon’s Par. 51).  It would have been obvious to one of ordinary skill in the art to have modified Miller with the teaching of Solomon so that the movement is more natural and comfortable to the user over as suggested by Solomon (Par. 51). 
As to claims 9 and 16, see claim 2 rejection/motivation above.  
As to claim 3, Miller as modified discloses the second sensitivity value corresponds to a lower movement sensitivity than the first sensitivity value (Miller’s Par. 59, Solomon’s Pars. 51, 63).  It would have been obvious to one of ordinary skill in the art to have modified Miller with the teaching of Solomon so that the movement is more natural and comfortable to the user over as suggested by Solomon (Par. 51). 
As to claims 10 and 17, see claim 3 rejection/motivation above.  
As to claim 4, Miller as modified discloses the setting of the movement sensitivity of the peripheral device to the first and second sensitivity values corresponds to a same function (Solomon’s Pars. 51, 63).  It would have been obvious to one of ordinary skill in the art to have modified Miller with the teaching of Solomon so that the movement is more natural and comfortable to the user over as suggested by Solomon (Par. 51). 
As to claims 11 and 18, see claim 4 rejection/motivation above.  
As to claim 5, Miller as modified discloses the movement sensitivity corresponds to an amount of tracking resolution associated with the peripheral device (Miller’s Par. 59, Solomon’s Pars. 51, 63).  It would have been obvious to one of ordinary skill in the art to have modified Miller with the teaching of Solomon so that the movement is more natural and comfortable to the user over as suggested by Solomon (Par. 51). 
As to claims 12 and 19, see claim 5 rejection/motivation above.  

Claim 6-7, 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2018/0180448 A1 to Miller et al. (Miller), U.S. Patent Application Publication No. US 2006/0161377 A1 to Rakkola et al. (Rakkola) and U.S. Patent Application Publication No. US 2016/0334884 A1 to Solomon et al. (Solomon); in view of U.S. Patent Application Publication No. US 2018/0157398 to Kaehler et al. (Kaehler).
As to claim 6, Miller as modified does not expressly disclose peripheral device is configured to track movement in the AR/VR environment with 6 degrees of freedom (DOF).
Kaehler discloses peripheral device is configured to track movement in the AR/VR environment with 6 degrees of freedom (DOF) (Fig. 4, Par. 62).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Miller as modified with the teaching of Kaehler to provide an intuitive inputting process as suggested by Kaehler (Par. 62).
As to claims 13 and 20, see claim 6 rejection/motivation above.
As to claim 7, Miller as modified does not expressly disclose the peripheral device is a stylus device.
Kaehler discloses the peripheral device is a stylus device (Pars. 62, 106).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Miller as modified with the teaching of Kaehler to provide an intuitive inputting process as suggested by Kaehler (Par. 62).
As to claim 14, see claim 7 rejection/motivation above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection.
Examiner notes that the new claim elements are now addressed by reference Rakkola as necessitated by amendments.  Please see above for full basis of rejection as taught by Miller, Rakkola, and Solomon. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140125594 to Lee et al. teaches a pointer being displayed and moved in a preset second mode, which is different from the first mode, in response to a distance between a position where the motion is detected by the detection device and the display apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361. The examiner can normally be reached Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692